DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1, 7, 10, 11 and 17 have been entered.
Accordingly claims 1-20 are currently pending. 
Response to Remarks
In view of amendments, the Examiner withdraws the 112 rejection.
Claim 1 has been amended to require an adjustment of a field of view (FOV) whereas the FOV of Chen remains unchanged.  See Remarks Page 6.  Upon review, the Examiner realizes that the amendment should have indicated a continuously updating FOV because technically, the mirrors in Chen change the radar’s initial FOV.  Nonetheless, a better reference has been found.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being obvious over Prasad (US 2017/0363727) in view of Deering (US 5,023,617).
As to claims 1 and 11, Prasad teaches a system to perform cross-traffic management in a vehicle with a trailer (Figs. 1-3), the system comprising: 
a radar system with a modified field of view (Para. 11 “the system 10 is an improvement over prior radar-systems because the system 10 is configured to determine the presence and size of a trailer 14 while the host-vehicle 12 is turning, and to adjust a sensing-boundary 16 that defines a blind-zone 18 of an operator 20 of the host-vehicle 12 based on a trailer-angle 22”), the radar system configured to detect one or more other vehicles (Figs. 1 & 3 item 40); and 
a controller (Fig. 3 item 32) configured to determine a location of the trailer behind the vehicle (Para. 12 “Preferably, the function of the angle-detector 26 may be provided by a yaw-sensor 36 that may already exist on most vehicles, such as the 6DF-1N6-C2-HWL from Honeywell Sensing and Control, Golden Valley, Minn., USA, and is used to determine a yaw-rate 37 of the host-vehicle 12, from which the trailer-angle 22 may be determined by the controller 32.”),
to adjust an initial field of view of the radar system to the modified field of view that excludes the location of the trailer (Para. 21 “The controller 32 is further configured to adjust the blind-zone 18 based on the adjusted trailer-boundary 56 to maintain the blind-zone 18 proximate to the trailer-boundary 56.”), and 
to implement a cross-traffic alert or automatic braking based on the radar system detecting the one or more other vehicles (Para. 21 “alert-device 24”).
It is not clear whether the controller in Prasad is causing the radar FOV to exclude the trailer.  Prasad is direct to modifying the radar FOV to adjust the blind spot.  See Para. 21.  See Para. 25.  Thus there exist as need to exclude the trailer.  
In the same field of endeavor, Deering teaches “to maximize the useful range of the sensor and to avoid the detection of unwanted targets by steering the beam of the sensor, such as by rotating the antenna of a radar sensor (1:31-35).”  Deering further teaches “By controlling the steer angle of the beam 14 … The value of this limit can be computed by expression (2) and used in the sensor for establishing range cutoff to prevent sensing of unwanted vehicles in different paths (4:36-36).”  
In view of the teachings of Deering, it would have been obvious to a person having ordinary skill in the art at the time of filing to implement the radar beam steering as taught by Deering to the blind zone adjustment of the radar beam in Prasad to maximize detection of other vehicles in the blind spot while avoiding unwanted detections of the trailer thereby reducing multipath thus improving the signal-to-noise of wanted detections . 
As to claims 2 and 12, Prasad in view of Deering teaches the method/system according to claims 1/11, wherein the controller is configured to obtain dimensions of the trailer (Prasad Para. 10 “determining the size of the trailer …” see also Para. 26 step 130).
 As to claims 3 and 13, Prasad in view of Deering teaches the system/method according to claim 2/12, wherein the controller is configured to obtain an articulation angle, the articulation angle being an angle between a center axial line of the vehicle and a center axial line of the trailer (Prasad Para. 11 “trailer angle”).
As to claims 4 and 14, Prasad in view of Deering teaches the method/system according to claim 13, further comprising a camera, wherein the controller is configured to obtain the articulation angle by performing image processing on an image obtained by the camera with a field of view that includes the trailer (Prasad Para. 12 “angle-detector 26 may be a rear facing camera …”).
As to claims 5 and 15, Prasad in view of Deering teaches the method/system according to claim 3/13, wherein the controller is configured to determine the location of the trailer behind the vehicle based on the dimensions of the trailer and on the articulation angle (Prasad Para. 18 “trailer-defined boundary 56”).
As to claims 6 and 16, Prasad in view of Deering teaches the method, system according to claims 1/11, wherein the controller is configured to determine an overlap region between the field of view prior to the adjusting and the location of the trailer (Prasad Fig. 3 item 46A).
 
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Prasad (US 2017/0363727) in view of Deering (US 5,023,617) in further view of Barton (US 4,431,995).
As to claims 7 and 17, Prasad in view of Deering does not teach the adjusting the field of view includes excluding the overlap region in the field of view based on turning off a subset of antenna elements or on performing beamforming.
Prasad teaches the adjustment of the blind zone 18 via radar beam and was modified by the teachings of Deering to adjust the radar beam to avoid unwanted detections as discussed supra.  However, Deering was silent to electronically scanning the beam as opposed to mechanically scanning the beam.  Although beamforming is well-known and documented, beamforming is part of the inventive concept as claimed thus a new reference is brought in.  
In the same field of endeavor, Barton teaches beamforming.  See 
In view of the teachings of Barton, it would have been obvious to a person having ordinary skill in the art at the time of filing to substitute digital beamforming for mechanical scanning because the advantages of digital beamforming over mechanical scanning are well known.  The most obvious is the speed as which a beam can be digitally formed.  Also, the signal quality is better because digital beamforming does not have the vibrations associated with the physical movement of an antenna.  
As to claims 8 and 18, Prasad in view of Deering does not teach the method/system according to claims 1/11, wherein the controller is further configured to filter reflections received as a result of transmission by the radar system in the field of view to eliminate any of the reflections that result from the trailer.
Prasad teaches “the detected-target 46 corresponds to the trailer 14 if a range 50 to the detected-target 46 varies less than a variation threshold (e.g. less than 0.25 meters) for greater than a time threshold (e.g. greater than 5 seconds). It is noted that characterizing a target as having a relative-velocity 54 near zero and having a variation in range 50 less than a variation threshold are effectively the same characterization. (Para. 20).”
One of ordinary skill would readily realize that the trailer having near zero velocity could be readily excluded via a Doppler filter.
Barton also teaches Doppler filtering.  See Abstract and Fig. 2 item 13.
In view of the teachings of Barton, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply Doppler filtering to filter out clutter such as the trailer thereby allowing for the detections of other vehicles wherein reflections from said other vehicles may not have been able to be distinguished from the strong reflection of the trailer.  The Examiner notes that in the context of Doppler filtering, the term clutter describes 
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Prasad in view of Deering in further view of Studt (US 2003/0055596).
As to claims 9 and 19, Prasad in view of Deering does not teach the method according to claim 1, further comprising determining, using the controller, whether the vehicle is in reverse gear, wherein implementing the method is based on determining that the vehicle is in the reverse gear.
In the same field of endeavor, Studt teaches “Warning systems are being used today to alert vehicle operators of objects that may be a collision hazard when vehicles are backing up. Warning systems are also used as aids in precise parking maneuvers. Warning systems are desirable to minimize or avoid vehicle damage that may otherwise occur. Conventional warning systems are designed to give vehicle operators an audio or visual warning of an impending or potential collision with sufficient lead-time such that the vehicle operator can react to the warning and make appropriate countermeasures to prevent the collision (Para. 2).”
In view of the teachings of Studt, it would have been obvious to a person having ordinary skill in the art the time of filing to determine whether a vehicle is in reverse in order to provide warnings of a potential impact thereby improving safety.  The Examiner notes that a driver’s field of view is more limited when driving backwards and thus the warning system may only be necessary when the vehicle is in reverse.  
As to claims 10 and 20, Prasad in view of Deering does not teach does not explicitly teach the system according to claim 11, wherein the controller is further configured to compute a time to collision based on the one or more other vehicles being in a path of the vehicle and to implement an alert or automatic braking based on the time to collision being less than a threshold value.
In the same field of endeavor, Studt teaches “a TTC is calculated as described in Step 120, and an appropriate alarm is determined as described in Step 140 (Para. 24 Fig. 3).”
In view of the teachings of Studt, it would have been obvious to a person having ordinary skill in the art the time of filing to determine a time-to-collision in order to determine an appropriate alert thereby improving driver’s awareness and safety. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648